Case 18-59880-sms      Doc 43   Filed 04/21/21 Entered 04/21/21 09:07:31          Desc Main
                                Document     Page 1 of 4




    IT IS ORDERED as set forth below:



     Date: April 21, 2021
                                                     _________________________________

                                                                Sage M. Sigler
                                                         U.S. Bankruptcy Court Judge

    ________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       :          CHAPTER 7
                                             :
RUDOLF CALOIAN,                              :          CASE NO. 18-59880-SMS
                                             :
         Debtor.                             :


ORDER APPROVING SETTLEMENT UNDER RULE 9019 OF THE FEDERAL RULES
                   OF BANKRUPTCY PROCEDURE

         On March 24, 2021, S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the

bankruptcy estate (the “Bankruptcy Estate”) of Ruldolf Caloian (“Mr. Caloian”), filed his

Motion for Approval of Settlement Agreement under Rule 9019 of the Federal Rules of

Bankruptcy Procedure [Doc. No. 38] (the “Motion”), seeking an order, among other things,

approving a settlement agreement (the “Settlement Agreement”) between Trustee, on the one

hand, and Mr. Caloian and Maria Caloian (“Mrs. Caloian” and with Mr. Caloian, the

“Caloians”), on the other hand, wherein, inter alia,1 the Caloians shall pay $75,000.00 (the


1
       The following is a summary of the Settlement Agreement and is not intended to be
comprehensive. To the extent that anything in this summary is contrary to the terms of the
Settlement Agreement, the Settlement Agreement controls.


16457982v1
Case 18-59880-sms         Doc 43    Filed 04/21/21 Entered 04/21/21 09:07:31            Desc Main
                                    Document     Page 2 of 4




“$75,000.00 Settlement Funds”) to Trustee for the interest of the Bankruptcy Estate (the

“Interest”) in that certain improved real property with a common address of 2081 Wildcat Cliffs

Lane, Lawrenceville, GA 30043 (the “Property”). In return, the Interest of the Bankruptcy

Estate in and to the Property shall be deemed abandoned upon the later of: (1) Trustee’s receipt

in full of the $75,000.00 Settlement Funds from the Caloians in good funds; and (2) this Order

becoming final.2 The complete terms of the Settlement Agreement are set forth in Exhibit “A” to

the Motion.

        On March 25, 2021, Trustee filed Notice of Pleading, Deadline to Object, and for

Hearing [Doc. No. 39] (the “Notice”) regarding the Motion, in accordance with General Order

No. 24-2018. Counsel for Trustee certifies that he served the Notice on all requisite parties in

interest on March 25, 2021. [Doc. No. 40].

        The Notice provided notice of the opportunity to object and for hearing pursuant to the

procedures in General Order No. 24-2018. No objection to the Motion was filed prior to the

objection deadline provided in the Notice.

        The Court having considered the Motion and all other matters of record, including the

lack of objection to the relief requested in the Motion, and, based on the forgoing, finding that no

further notice or hearing is necessary; and, the Court having found that good cause exists to grant

the relief requested in the Motion, it is hereby

        ORDERED that the Motion is GRANTED: the Settlement Agreement is approved and

its terms are incorporated herein. It is further




2
      Capitalized terms not defined herein shall have the meanings ascribed to them in the
Motion.


16457982v1
Case 18-59880-sms        Doc 43     Filed 04/21/21 Entered 04/21/21 09:07:31         Desc Main
                                    Document     Page 3 of 4




        ORDERED that Trustee may take any other actions necessary to effectuate the terms of

the Settlement Agreement. It is further

        ORDERED that this Court retains jurisdiction to (i) interpret, implement, and enforce

this Order, (ii) resolve any disputes regarding or concerning the Settlement Agreement, and (iii)

enter such other and further orders as may be necessary, just, or proper as an aid to enforcement

or implementation of this Order.

                                      [END OF DOCUMENT]


Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By:/s/ Michael J. Bargar
    Michael J. Bargar
    Georgia Bar No. 645709
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363
Telephone: (404) 873-7030
Email: michael.bargar@agg.com

Identification of entities to be served:

Office of the United States Trustee
362 United States Courthouse
75 Ted Turner Drive, S.W.
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Alaina Joseph
King & King Law, LLC
215 Pryor Street, S.W.
Atlanta, GA 30303



16457982v1
Case 18-59880-sms        Doc 43   Filed 04/21/21 Entered 04/21/21 09:07:31   Desc Main
                                  Document     Page 4 of 4




Rudolf Caloian
2081 Wildcat Cliffs Lane
Lawrenceville, GA 30043

Tim Hurban
King & King Law, LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363




16457982v1
